Citation Nr: 1434465	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for neurological impairment in the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from March 1966 to February 1969 and from February 1973 to December 1982.  He also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge during a hearing at the RO in April 2010.  A transcript of that hearing is associated with the record.

This case was previously before the Board in September 2012, at which time the Board determined that the neurological impairment in the Veteran's right lower extremity warranted a 20 percent rating, but not higher, throughout the period of the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the portion of the September 2012 Board decision pertaining to this matter and remanded the matter to the Board for action consistent with the Memorandum Decision.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

For the entire period of the claim, the neurological impairment in the Veteran's right lower extremity has most closely approximated moderately severe incomplete paralysis of the sciatic nerve.

CONCLUSION OF LAW

The criteria for a rating of 40 percent, but no higher, for neurological impairment in the right lower extremity have been met throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters sent in August 2005 and December 2007.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent service and post-service medical records has been completed.  In addition, the Veteran has been afforded appropriate VA examinations to assess the severity of his service-connected radiculopathy involving the right lower extremity.  There is no indication, nor has the Veteran asserted, that his disability has increased significantly in severity since the last VA examination to determine the degree of severity of the disability.    

Accordingly, the Board will address the merits of the Veteran's claim.

General Legal Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Diagnostic Code 8520 pertains to paralysis of the sciatic nerve, and provides that a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  Moderately severe incomplete paralysis merits a 40 percent rating.  A rating of 60 percent requires severe incomplete paralysis with marked muscle atrophy.  The maximum rating of 80 percent is reserved for complete paralysis shown by manifestations such as:  the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

The Veteran asserts that his service-connected right leg radiculopathy warrants a higher disability rating.  The record reflects that the Veteran was granted a separate 10 percent rating for radiculopathy of the right lower extremity as a neurological manifestation of his service-connected low back disability in the October 2007 rating decision, effective from June 2005.  In a May 2012 rating decision, the RO assigned a 20 percent rating for the disability, effective from March 5, 2012.  In the September 2012 decision, the Board determined that a 20 percent rating, but not higher, was warranted throughout the period of the claim.

Throughout the pendency of the claim, the Veteran's right leg radiculopathy has been evaluated under Diagnostic Code 8520.

In an August 2007 VA examination report, a VA examiner noted the Veteran's history of right L5 radiculopathy.  He reported experiencing weakness and numbness of his right leg and was noted to walk with an unsteady gait, favoring his right lower extremity.  The examiner did not report any clinical findings related to a neurologic disorder affecting the right lower extremity, but he continued the diagnosis of right L5 radiculopathy.  

A March 2010 private treatment record includes the Veteran's report of low back discomfort with weakness, numbness, tingling, and pain in his right foot.  

An April 2010 private examination revealed muscle atrophy of the Veteran's right calf.  His right calf measured 34.5 cm, and his left calf measured 36.5 cm.  Muscle strength for both lower extremities was reported as 5/5.

During the April 2010 hearing, the Veteran testified as to his right leg symptomatology.  He described having pain, numbness, and cramps in his right leg.  According to his testimony, he had difficulty walking due to sciatica and experienced flare ups of his symptoms.  The Veteran stated that he lost two centimeters of mass on his right leg and that he had undergone bicycle therapy for his right leg and calf.  He reported that he was able to do some household chores and that he was able to stand on his feet for approximately one hour.  Reportedly, he was no longer able to play golf or go fishing.  

The Veteran underwent a VA examination in September 2010, at which time he reported having low back pain that radiated to his right hip and leg.  Additional symptoms included numbness, paresthesias, and leg or foot weakness.  The neurological examination revealed decreased sensation to pain, pinprick, and light touch for the right lower extremity.  The examiner noted evidence of dysesthesias for the right leg and foot.  Lasegue's sign was positive on the right.  Motor strength for the right hip and ankle was decreased.  The examination was negative for evidence of muscle atrophy.  The pertinent diagnosis was persistent right lumbar radiculopathy at L5, S1 level.  The examiner stated that the Veteran was unable to bend, lift, carry, drive, sit, or stand for long periods of time.  The examiner listed the effects of the Veteran's problem on his daily activities as an inability to sit in one position or sit upright for long periods.  The effect of the Veteran's disability on his occupational activities included decreased strength of the lower extremity.  

In March 2012, the Veteran underwent an additional VA examination.  He reported experiencing continued pain that radiated from his low back into his right buttock, down to the back of his right thigh and lower leg, and into his foot.  Additionally, he described having a tingling sensation and some numbness in his toes.  Reportedly, the numbness in his toes initially went away if he sat with his feet elevated, but then returned after a few minutes.  He reported having daily flare ups after standing for extended periods of time, which were manifested by sharp pain and weakness of his right leg.  During these episodes, he held onto something to take the pressure off of his right leg until his symptoms "settle[d] down."  If a flare up occurred while he was driving, the Veteran stated that he would pull over and get out of the car to stretch prior to resuming driving.  

On the physical examination, the examiner noted muscle atrophy of the right calf, which measured 34.5 cm as compared to 36 cm. for the left calf.   Muscle strength was decreased for the right hip, knee, ankle, and great toe.  Reflexes were reduced for the right knee and ankle.  The sensory examination was normal for the right thigh and knee, but decreased for the right lower leg, ankle, and foot.  Straight leg raises were positive on the right.  The examiner concluded that the Veteran had radicular pain or symptoms due to radiculopathy, noted involvement of the right sciatic nerve, and characterized the severity of his right lower extremity radiculopathy as moderate.  His symptoms were noted to include constant pain, paresthesias and/or dysesthesias, and numbness for the right lower extremity.  There was no finding of functional impairment of the extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner commented that the Veteran would most likely not function well in physical jobs but would likely function well in predominantly sedentary roles.

Given the foregoing, and resolving all doubt in the Veteran's favor, a 40 percent rating is warranted for the Veteran's right leg radiculopathy for the entire period on appeal.  In this regard, the Board notes that the Veteran has consistently claimed that he experiences pain, weakness, tingling, and numbness of his right leg since the initiation of his claim.  His disability is manifested by daily flare ups of his symptomatology, which results in limitations of his ability to walk, stand, and drive for extended periods of time.  Moreover, the record includes objective evidence of muscle atrophy of the right calf, as well as decreased reflexes, muscle strength, and sensation for the right lower extremity.  Although the March 2012 VA examiner most recently characterized the severity of the Veteran's right leg radiculopathy as moderate, the Board does not find this to be dispositive in light of the Veteran's consistent and credible lay statements as to severity of his symptoms and their effect on his daily activities.  Thus, the Board affords the Veteran the benefit of the doubt and determines that his right leg radiculopathy more closely approximates the criteria for a 40 percent disability rating under Diagnostic Code 8520 for moderately severe incomplete paralysis of the sciatic nerve.  

While a higher initial 40 percent disability rating is warranted for the Veteran's right leg radiculopathy, the preponderance of the evidence is against the assignment of a higher rating.  Although the Veteran has reported having pain and weakness of his right leg, there is no indication from the record that the symptoms associated with his right leg radiculopathy are severe in nature.  The objective evidence shows some atrophy of the Veteran's right calf.  However, no medical professional has characterized the Veteran's right calf atrophy as "marked,"  as the clinical findings show at most a 2 cm difference in the measurement of the Veteran's right and left calves.  Thus, the clinical findings show that the disability does not more nearly approximate the severe incomplete paralysis of the sciatic nerve required for a rating in excess of 40 percent.  Therefore, a disability rating exceeding 40 percent is not warranted under Diagnostic Code 8520.

The Board has considered whether there is any other schedular basis for granting a higher rating but has found none.

Consideration has also been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a rating higher than what has been assigned herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of his medical disability, and made claims for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected right leg radiculopathy has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


ORDER

An initial 40 percent rating, but no higher, for neurological impairment in the right lower extremity is granted throughout the period of the claim, subject to the criteria governing the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


